UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 06257 ) Exact name of registrant as specified in charter: Putnam Limited Duration Government Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2007 Date of reporting period: August 31, 2007 Item 1. Schedule of Investments: Putnam Limited Duration Government Income Fund The fund's portfolio 8/31/07 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (52.6%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (12.1%) Government National Mortgage Association Pass-Through Certificates 5 3/4s, July 20, 2026 $50,133 7 1/2s, October 20, 2030 39,411 41,058 6 1/2s, with due dates from December 20, 2035 to August 20, 2037 25,155,322 25,645,666 6 1/2s, TBA, September 1, 2037 23,200,000 23,642,250 U.S. Government Agency Mortgage Obligations (40.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from April 1, 2016 to December 1, 2017 11,442 12,112 6s, August 1, 2021 65,733 66,398 5 1/2s, October 1, 2018 577,729 583,123 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from October 1, 2022 to November 1, 2030 156,382 166,119 7s, with due dates from December 1, 2031 to December 1, 2035 3,456,511 3,568,287 7s, with due dates from January 1, 2008 to January 1, 2015 287,404 297,087 6 1/2s, August 1, 2034 28,952 29,485 6 1/2s, with due dates from February 1, 2014 to February 1, 2017 867,657 883,046 6 1/2s, TBA, September 1, 2037 62,800,000 63,742,000 6s, July 1, 2037 27,428 27,397 6s, with due dates from July 1, 2016 to January 1, 2022 5,509,466 5,568,119 6s, TBA, September 1, 2037 25,900,000 25,865,602 5 1/2s, with due dates from April 1, 2034 to August 1, 2037 29,448,752 28,770,950 5 1/2s, with due dates from January 1, 2009 to February 1, 2021 1,770,019 1,767,126 5 1/2s, TBA, September 1, 2037 21,373,000 20,865,391 5 1/2s, TBA, September 1, 2021 900,000 894,586 5s, with due dates from November 1, 2035 to July 1, 2037 2,256,025 2,143,906 5s, May 1, 2021 53,187 51,955 5s, TBA, September 1, 2037 1,532,000 1,455,041 4 1/2s, with due dates from October 1, 2020 to October 1, 2035 5,239,615 4,999,213 4 1/2s, with due dates from July 1, 2020 to September 1, 2020 2,128,006 2,046,129 4 1/2s, TBA, September 1, 2022 2,400,000 2,302,125 Total U.S. government and agency mortgage obligations (cost $215,457,254) U.S. GOVERNMENT AGENCY OBLIGATIONS (10.1%)(a) Principal amount Value Fannie Mae 4 1/4s, August 15, 2010 $9,600,000 $9,479,916 Freddie Mac 6 7/8s, September 15, 2010 6,752,000 7,161,470 6 5/8s, September 15, 2009 23,980,000 24,862,265 Total U.S. government agency obligations (cost $42,061,136) U.S. TREASURY OBLIGATIONS (19.3%)(a) Principal amount Value U.S. Treasury Notes 4 1/4s, August 15, 2014 $1,300,000 $1,290,453 4 1/4s, August 15, 2013 53,596,000 53,436,884 4s, February 15, 2014 25,000,000 24,525,390 Total U.S. treasury obligations (cost $79,337,716) COLLATERALIZED MORTGAGE OBLIGATIONS (43.0%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 06-4, Class A4, 5.634s, 2046 $660,000 $658,679 Ser. 06-5, Class A4, 5.414s, 2047 816,000 800,769 FRB Ser. 05-1, Class A5, 5.119s, 2042 207,000 202,705 Ser. 04-4, Class A6, 4.877s, 2042 34,000 32,891 Commercial Mortgage Pass-Through Certificates Ser. 06-C7, Class A4, 5.962s, 2046 6,752,000 6,874,643 FRB Ser. 04-LB3A, Class A5, 5.443s, 2037 20,000 19,850 Countrywide Alternative Loan Trust IFB Ser. 06-6CB, Class 1A3, Interest Only (IO), zero %, 2036 4,489,760 20,169 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.811s, 2039 (FWC) 55,000 55,577 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C3, Class A5, 5.113s, 2036 76,000 74,086 FRB Ser. 05-C5, Class A4, 5.1s, 2038 64,000 61,840 Ser. 04-C3, Class A3, 4.302s, 2036 161,000 156,942 Fannie Mae Ser. 03-W6, Class PT1, 10.071s, 2042 1,439,964 1,548,930 IFB Ser. 07-75, Class JS, 8.32s, 2037 593,041 697,341 IFB Ser. 06-70, Class SM, 8.033s, 2036 114,245 130,927 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 1,135,848 1,198,247 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 264,942 279,497 Ser. 02-T19, Class A3, 7 1/2s, 2042 852,290 893,733 Ser. 02-14, Class A2, 7 1/2s, 2042 195,773 204,703 Ser. 01-T10, Class A2, 7 1/2s, 2041 1,146,487 1,194,803 Ser. 02-T4, Class A3, 7 1/2s, 2041 784,720 818,206 Ser. 01-T12, Class A2, 7 1/2s, 2041 1,953,505 2,033,290 Ser. 01-T3, Class A1, 7 1/2s, 2040 7,817 8,153 Ser. 99-T2, Class A1, 7 1/2s, 2039 111,642 117,860 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 949,225 992,312 Ser. 02-T1, Class A3, 7 1/2s, 2031 1,526,412 1,595,631 Ser. 00-T6, Class A1, 7 1/2s, 2030 676,489 706,478 Ser. 01-T5, Class A3, 7 1/2s, 2030 8,086 8,430 Ser. 02-26, Class A1, 7s, 2048 900,718 932,882 Ser. 04-W12, Class 1A3, 7s, 2044 589,234 614,668 Ser. 04-T3, Class 1A3, 7s, 2044 1,069,415 1,114,613 Ser. 04-T2, Class 1A3, 7s, 2043 359,897 375,175 Ser. 03-W8, Class 2A, 7s, 2042 3,557,063 3,696,787 Ser. 03-W3, Class 1A2, 7s, 2042 340,480 352,883 Ser. 02-T16, Class A2, 7s, 2042 2,354,526 2,439,760 Ser. 02-T19, Class A2, 7s, 2042 1,463,396 1,517,803 Ser. 01-T10, Class A1, 7s, 2041 651,032 671,843 Ser. 02-T4, Class A2, 7s, 2041 1,547,948 1,598,318 Ser. 04-W1, Class 2A2, 7s, 2033 2,414,240 2,514,501 IFB Ser. 06-49, Class SE, 6.98s, 2036 626,955 676,818 IFB Ser. 07-75, Class CS, 6.965s, 2037 347,495 406,122 IFB Ser. 06-62, Class PS, 6.87s, 2036 573,863 649,968 IFB Ser. 06-60, Class AK, 6.78s, 2036 254,683 273,929 IFB Ser. 06-60, Class TK, 6.58s, 2036 249,112 265,838 IFB Ser. 06-76, Class QB, 6.57s, 2036 831,456 938,697 IFB Ser. 06-79, Class PS, 6.57s, 2036 155,037 177,777 Ser. 381, Class 14, IO, 6 1/2s, 2037 342,111 88,575 Ser. 381, Class 15, IO, 6 1/2s, 2037 145,330 37,990 Ser. 371, Class 2, IO, 6 1/2s, 2036 2,228,181 610,489 IFB Ser. 06-63, Class SP, 6.27s, 2036 904,337 1,006,366 IFB Ser. 07-W7, Class 1A4, 6.15s, 2037 374,768 389,646 IFB Ser. 06-104, Class GS, 6.088s, 2036 319,909 347,264 IFB Ser. 06-104, Class ES, 5.925s, 2036 347,618 377,083 FRB Ser. 07-95, Class A1, 5.755s, 2037 11,017,000 11,013,695 FRB Ser. 07-95, Class A2, 5.755s, 2037 24,404,000 24,216,089 FRB Ser. 07-95, Class A3, 5.755s, 2037 6,762,000 6,476,576 IFB Ser. 07-1, Class NK, 5.473s, 2037 799,011 871,432 IFB Ser. 06-104, Class CS, 4.928s, 2036 421,750 427,106 IFB Ser. 05-74, Class CS, 4.881s, 2035 1,042,277 1,054,528 IFB Ser. 07-81, Class SC, 4.77s, 2037 293,790 300,612 IFB Ser. 05-74, Class CP, 4.565s, 2035 914,154 941,259 IFB Ser. 06-115, Class ES, 4.54s, 2036 322,000 336,931 IFB Ser. 05-114, Class SP, 4.441s, 2036 313,993 303,981 IFB Ser. 06-27, Class SP, 4.382s, 2036 651,000 671,242 IFB Ser. 06-8, Class HP, 4.382s, 2036 735,542 750,438 IFB Ser. 06-8, Class WK, 4.382s, 2036 1,157,164 1,171,905 IFB Ser. 05-106, Class US, 4.382s, 2035 1,102,129 1,132,823 IFB Ser. 05-99, Class SA, 4.382s, 2035 543,350 549,952 IFB Ser. 07-30, Class FS, 4.331s, 2037 779,875 781,113 IFB Ser. 05-115, Class NQ, 4.294s, 2036 258,404 255,644 IFB Ser. 05-74, Class DM, 4.198s, 2035 1,056,966 1,068,141 IFB Ser. 06-60, Class CS, 3.905s, 2036 405,490 385,253 IFB Ser. 05-95, Class CP, 3.541s, 2035 84,221 83,666 IFB Ser. 05-72, Class SB, 3.113s, 2035 360,444 343,333 IFB Ser. 05-83, Class QP, 3.081s, 2034 369,076 345,009 IFB Ser. 05-106, Class JC, 3.054s, 2035 482,206 442,839 IFB Ser. 05-57, Class MN, 2.826s, 2035 742,221 721,814 IFB Ser. 07-W6, Class 6A2, IO, 2.295s, 2037 562,185 41,192 IFB Ser. 06-90, Class SE, IO, 2.295s, 2036 385,500 41,944 IFB Ser. 03-66, Class SA, IO, 2.145s, 2033 902,889 72,261 IFB Ser. 07-W6, Class 5A2, IO, 1.785s, 2037 740,279 51,315 IFB Ser. 07-W4, Class 4A2, IO, 1.775s, 2037 2,615,716 170,405 IFB Ser. 07-W2, Class 3A2, IO, 1.775s, 2037 994,952 64,849 IFB Ser. 05-113, Class AI, IO, 1.725s, 2036 124,439 10,235 IFB Ser. 05-113, Class DI, IO, 1.725s, 2036 6,006,183 419,062 IFB Ser. 06-60, Class SI, IO, 1.645s, 2036 957,523 77,948 IFB Ser. 06-60, Class DI, IO, 1.565s, 2035 367,428 23,322 IFB Ser. 05-65, Class KI, IO, 1.495s, 2035 8,993,377 565,896 IFB Ser. 07-54, Class CI, IO, 1.255s, 2037 624,815 43,969 IFB Ser. 07-39, Class PI, IO, 1.255s, 2037 617,676 38,557 IFB Ser. 07-30, Class WI, IO, 1.255s, 2037 3,565,987 209,771 IFB Ser. 07-W4, Class 3A2, IO, 1.245s, 2037 2,534,073 138,267 IFB Ser. 07-28, Class SE, IO, 1.245s, 2037 646,763 44,530 IFB Ser. 07-W2, Class 2A2, IO, 1.245s, 2037 1,346,691 77,589 IFB Ser. 06-128, Class SH, IO, 1.245s, 2037 789,348 44,584 IFB Ser. 06-56, Class SM, IO, 1.245s, 2036 851,892 52,416 IFB Ser. 06-12, Class SD, IO, 1.245s, 2035 3,450,008 244,195 IFB Ser. 05-90, Class SP, IO, 1.245s, 2035 1,723,283 103,397 IFB Ser. 07-W5, Class 2A2, IO, 1.235s, 2037 356,589 14,513 IFB Ser. 07-30, Class IE, IO, 1.235s, 2037 1,745,125 139,028 IFB Ser. 06-123, Class CI, IO, 1.235s, 2037 1,491,989 101,655 IFB Ser. 06-123, Class UI, IO, 1.235s, 2037 649,660 42,683 IFB Ser. 05-82, Class SY, IO, 1.225s, 2035 4,227,657 237,769 IFB Ser. 07-15, Class BI, IO, 1.195s, 2037 1,097,225 70,879 IFB Ser. 06-23, Class SC, IO, 1.195s, 2036 888,630 59,880 IFB Ser. 06-16, Class SM, IO, 1.195s, 2036 579,486 38,791 IFB Ser. 05-95, Class CI, IO, 1.195s, 2035 1,162,006 79,649 IFB Ser. 05-84, Class SG, IO, 1.195s, 2035 1,937,974 135,101 IFB Ser. 05-104, Class NI, IO, 1.195s, 2035 1,344,187 88,003 IFB Ser. 05-104, Class SI, IO, 1.195s, 2033 1,200,715 69,228 IFB Ser. 05-83, Class QI, IO, 1.185s, 2035 310,122 23,539 IFB Ser. 06-128, Class GS, IO, 1.175s, 2037 719,526 49,341 IFB Ser. 05-83, Class SL, IO, 1.165s, 2035 3,411,111 206,868 IFB Ser. 07-63, Class SB, IO, 1.145s, 2037 4,291,423 222,618 IFB Ser. 06-114, Class IS, IO, 1.145s, 2036 772,156 46,559 IFB Ser. 06-115, Class IE, IO, 1.135s, 2036 564,213 38,299 IFB Ser. 06-117, Class SA, IO, 1.135s, 2036 860,343 50,840 IFB Ser. 06-121, Class SD, IO, 1.135s, 2036 642,138 44,206 IFB Ser. 06-109, Class SG, IO, 1 1/8s, 2036 498,699 30,226 IFB Ser. 06-104, Class SY, IO, 1.115s, 2036 194,997 10,995 IFB Ser. 06-109, Class SH, IO, 1.115s, 2036 722,081 53,150 IFB Ser. 07-W6, Class 4A2, IO, 1.095s, 2037 2,853,828 148,468 IFB Ser. 06-128, Class SC, IO, 1.095s, 2037 1,502,915 86,840 IFB Ser. 06-44, Class IS, IO, 1.095s, 2036 839,914 49,247 IFB Ser. 06-45, Class SM, IO, 1.095s, 2036 1,477,067 76,161 IFB Ser. 06-8, Class JH, IO, 1.095s, 2036 2,676,605 180,840 IFB Ser. 05-122, Class SG, IO, 1.095s, 2035 583,043 37,748 IFB Ser. 05-95, Class OI, IO, 1.085s, 2035 172,653 13,503 IFB Ser. 06-92, Class JI, IO, 1.075s, 2036 299,222 18,151 IFB Ser. 06-92, Class LI, IO, 1.075s, 2036 840,511 50,263 IFB Ser. 06-96, Class ES, IO, 1.075s, 2036 415,595 24,666 IFB Ser. 06-99, Class AS, IO, 1.075s, 2036 270,785 15,955 IFB Ser. 06-85, Class TS, IO, 1.055s, 2036 1,596,328 88,846 IFB Ser. 06-61, Class SE, IO, 1.045s, 2036 1,130,069 63,669 IFB Ser. 07-76, Class SA, IO, 1.035s, 2037 933,825 49,446 IFB Ser. 07-W7, Class 2A2, IO, 1.025s, 2037 2,224,453 118,252 IFB Ser. 03-124, Class ST, IO, 0.995s, 2034 614,258 30,598 IFB Ser. 07-30, Class JS, IO, 0.935s, 2037 1,521,119 86,155 IFB Ser. 07-30, Class LI, IO, 0.935s, 2037 1,028,926 61,262 IFB Ser. 07-W2, Class 1A2, IO, 0.925s, 2037 3,620,521 187,997 IFB Ser. 07-W4, Class 2A2, IO, 0.915s, 2037 2,913,464 134,019 IFB Ser. 07-54, Class IA, IO, 0.905s, 2037 805,355 47,162 IFB Ser. 07-54, Class IB, IO, 0.905s, 2037 805,355 47,162 IFB Ser. 07-54, Class IC, IO, 0.905s, 2037 805,355 47,162 IFB Ser. 07-54, Class ID, IO, 0.905s, 2037 805,355 47,162 IFB Ser. 07-54, Class IE, IO, 0.905s, 2037 805,355 47,162 IFB Ser. 07-54, Class IF, IO, 0.905s, 2037 1,198,259 70,170 IFB Ser. 07-54, Class UI, IO, 0.905s, 2037 926,565 57,944 IFB Ser. 07-15, Class CI, IO, 0 7/8s, 2037 2,731,813 156,015 IFB Ser. 06-123, Class BI, IO, 0 7/8s, 2037 3,618,074 200,448 IFB Ser. 06-115, Class JI, IO, 0 7/8s, 2036 1,996,853 114,158 IFB Ser. 06-123, Class LI, IO, 0.815s, 2037 1,342,790 71,852 IFB Ser. 07-39, Class AI, IO, 0.615s, 2037 1,438,014 68,863 IFB Ser. 07-32, Class SD, IO, 0.605s, 2037 959,173 46,627 IFB Ser. 07-30, Class UI, IO, 0.595s, 2037 791,101 38,733 IFB Ser. 07-32, Class SC, IO, 0.595s, 2037 1,275,363 61,107 IFB Ser. 07-1, Class CI, IO, 0.595s, 2037 930,319 43,964 IFB Ser. 05-74, Class SE, IO, 0.595s, 2035 4,829,401 192,244 IFB Ser. 05-82, Class SI, IO, 0.595s, 2035 4,033,509 148,932 IFB Ser. 07-W4, Class 1A2, IO, 0.585s, 2037 11,036,319 445,863 IFB Ser. 07-W5, Class 1A2, IO, 0.575s, 2037 1,790,196 55,317 IFB Ser. 05-74, Class NI, IO, 0.575s, 2035 5,120,568 251,049 IFB Ser. 07-75, Class ID, IO, 0.365s, 2037 763,693 33,611 FRB Ser. 06-115, Class SN, zero %, 2036 385,504 410,462 FRB Ser. 06-104, Class EK, zero %, 2036 149,686 148,487 Ser. 372, Class 1, Principal Only (PO), zero %, 2036 6,186,073 4,599,797 Ser. 06-56, Class XF, zero %, 2036 80,709 82,525 Ser. 04-38, Class AO, PO, zero %, 2034 2,047,961 1,476,824 Ser. 04-61, Class CO, PO, zero %, 2031 440,000 350,974 Ser. 07-31, Class TS, IO, zero %, 2009 2,291,297 20,371 Ser. 07-15, Class IM, IO, zero %, 2009 892,564 10,241 Ser. 07-16, Class TS, IO, zero %, 2009 (NON) 3,678,561 31,034 FRB Ser. 05-79, Class FE, zero %, 2035 230,129 243,617 FRB Ser. 05-45, Class FG, zero %, 2035 261,100 246,941 FRB Ser. 05-81, Class DF, zero %, 2033 85,121 88,473 FRB Ser. 06-1, Class HF, zero %, 2032 122,388 119,624 IFB Ser. 06-75, Class FY, zero %, 2036 181,695 191,730 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-58, Class 4A, 7 1/2s, 2043 530,771 557,797 Ser. T-42, Class A5, 7 1/2s, 2042 281,108 289,513 Ser. T-60, Class 1A2, 7s, 2044 674,656 703,254 Ser. T-59, Class 1A2, 7s, 2043 1,388,057 1,450,306 Ser. T-55, Class 1A2, 7s, 2043 831,284 859,303 Freddie Mac IFB Ser. 3339, Class JS, 6.362s, 2037 311,053 344,886 IFB Ser. 3339, Class WS, 6.081s, 2037 335,950 390,451 IFB Ser. 3202, Class PS, 5.572s, 2036 583,810 642,551 IFB Ser. 3349, Class SA, 5.333s, 2037 1,205,030 1,295,880 IFB Ser. 3331, Class SE, 5.333s, 2037 305,238 322,555 IFB Ser. 3153, Class SX, 5.194s, 2036 850,579 914,376 IFB Ser. 3149, Class SU, 4.232s, 2036 272,628 260,743 IFB Ser. 3114, Class GK, 3.955s, 2036 287,288 290,180 IFB Ser. 3081, Class DC, 3.909s, 2035 433,069 438,154 IFB Ser. 2979, Class AS, 3.699s, 2034 195,975 194,856 IFB Ser. 3153, Class UT, 3.442s, 2036 499,132 481,077 IFB Ser. 3065, Class DC, 3.026s, 2035 684,289 640,078 IFB Ser. 3031, Class BS, 2.697s, 2035 933,591 867,184 IFB Ser. 3360, Class SC, 2.281s, 2037 410,000 367,271 IFB Ser. 3184, Class SP, IO, 1.739s, 2033 986,227 73,079 IFB Ser. 3012, Class GP, 1.614s, 2035 464,760 447,801 IFB Ser. 3203, Class SH, IO, 1.529s, 2036 564,337 48,014 IFB Ser. 2594, Class SE, IO, 1.439s, 2030 1,168,151 60,598 IFB Ser. 2828, Class TI, IO, 1.439s, 2030 620,083 40,697 IFB Ser. 3297, Class BI, IO, 1.149s, 2037 2,375,073 164,501 IFB Ser. 3284, Class IV, IO, 1.139s, 2037 610,783 45,251 IFB Ser. 3287, Class SD, IO, 1.139s, 2037 956,563 61,803 IFB Ser. 3281, Class BI, IO, 1.139s, 2037 465,794 30,539 IFB Ser. 3028, Class ES, IO, 1.139s, 2035 3,224,644 222,462 IFB Ser. 3042, Class SP, IO, 1.139s, 2035 727,746 47,872 IFB Ser. 3045, Class DI, IO, 1.119s, 2035 9,557,596 542,610 IFB Ser. 3136, Class NS, IO, 1.089s, 2036 1,273,433 76,057 IFB Ser. 3054, Class CS, IO, 1.089s, 2035 683,450 34,313 IFB Ser. 3107, Class DC, IO, 1.089s, 2035 1,675,872 119,944 IFB Ser. 3066, Class SI, IO, 1.089s, 2035 4,435,021 307,575 IFB Ser. 2950, Class SM, IO, 1.089s, 2016 358,829 21,074 IFB Ser. 3256, Class S, IO, 1.079s, 2036 1,097,212 75,660 IFB Ser. 3031, Class BI, IO, 1.079s, 2035 627,892 47,360 IFB Ser. 3244, Class SB, IO, 1.049s, 2036 666,378 41,961 IFB Ser. 3244, Class SG, IO, 1.049s, 2036 766,543 49,590 IFB Ser. 3326, Class GS, IO, 1.039s, 2037 1,835,914 96,385 IFB Ser. 3236, Class IS, IO, 1.039s, 2036 1,247,438 75,669 IFB Ser. 3147, Class SH, IO, 1.039s, 2036 2,305,073 159,009 IFB Ser. 3114, Class TS, IO, 1.039s, 2030 4,257,623 223,556 IFB Ser. 3128, Class JI, IO, 1.019s, 2036 1,266,652 83,391 IFB Ser. 3240, Class S, IO, 1.009s, 2036 2,323,854 146,604 IFB Ser. 3065, Class DI, IO, 1.009s, 2035 480,583 35,956 IFB Ser. 3145, Class GI, IO, 0.989s, 2036 1,029,331 71,481 IFB Ser. 3114, Class GI, IO, 0.989s, 2036 686,479 51,802 IFB Ser. 3218, Class AS, IO, 0.969s, 2036 849,512 50,720 IFB Ser. 3221, Class SI, IO, 0.969s, 2036 1,015,848 59,493 IFB Ser. 3202, Class PI, IO, 0.929s, 2036 2,762,374 162,264 IFB Ser. 3201, Class SG, IO, 0.889s, 2036 1,281,883 74,476 IFB Ser. 3203, Class SE, IO, 0.889s, 2036 1,142,642 65,482 IFB Ser. 3152, Class SY, IO, 0.869s, 2036 1,080,904 69,860 IFB Ser. 3284, Class BI, IO, 0.839s, 2037 754,530 41,090 IFB Ser. 3199, Class S, IO, 0.839s, 2036 442,620 25,753 IFB Ser. 3284, Class LI, IO, 0.829s, 2037 1,470,376 85,924 IFB Ser. 3281, Class AI, IO, 0.819s, 2037 2,756,544 161,383 IFB Ser. 3012, Class UI, IO, 0.809s, 2035 1,148,493 62,865 IFB Ser. 3311, Class IA, IO, 0.799s, 2037 1,132,074 68,659 IFB Ser. 3311, Class IB, IO, 0.799s, 2037 1,132,074 68,659 IFB Ser. 3311, Class IC, IO, 0.799s, 2037 1,132,074 68,659 IFB Ser. 3311, Class ID, IO, 0.799s, 2037 1,132,074 68,659 IFB Ser. 3311, Class IE, IO, 0.799s, 2037 1,622,869 98,425 IFB Ser. 3240, Class GS, IO, 0.769s, 2036 1,407,359 79,625 IFB Ser. 3339, Class TI, IO, 0.529s, 2037 1,206,638 61,075 IFB Ser. 3288, Class SJ, IO, 0.519s, 2037 1,265,473 57,007 IFB Ser. 3284, Class CI, IO, 0.509s, 2037 2,056,528 99,825 IFB Ser. 3291, Class SA, IO, 0.499s, 2037 598,218 24,060 IFB Ser. 3016, Class SQ, IO, 0.499s, 2035 1,345,656 49,445 IFB Ser. 3284, Class WI, IO, 0.489s, 2037 3,423,165 160,788 IFB Ser. 3286, Class SA, IO, 0.489s, 2037 1,501,469 60,574 IFB Ser. 3012, Class IG, IO, 0.469s, 2035 4,193,771 198,925 IFB Ser. 3235, Class SA, IO, 0.339s, 2036 593,112 21,898 Ser. 246, PO, zero %, 2037 5,252,094 3,913,119 FRB Ser. 3326, Class XF, zero %, 2037 424,701 415,370 Ser. 3300, PO, zero %, 2037 541,853 402,991 FRB Ser. 3326, Class YF, zero %, 2037 421,828 455,970 Ser. 242, PO, zero %, 2036 6,116,163 4,564,543 FRB Ser. 3326, Class WF, zero %, 2035 971,872 932,287 FRB Ser. 3327, Class YF, zero %, 2037 423,518 427,488 FRB Ser. 3263, Class TA, zero %, 2037 122,152 143,559 FRB Ser. 3239, Class BF, zero %, 2036 493,655 570,548 FRB Ser. 3231, Class XB, zero %, 2036 332,662 340,003 FRB Ser. 3174, Class SF, zero %, 2036 179,668 187,526 FRB Ser. 3149, Class XF, zero %, 2036 157,205 159,563 FRB Ser. 3231, Class X, zero %, 2036 160,558 177,166 FRB Ser. 3122, Class GF, zero %, 2036 284,166 285,765 FRB Ser. 3030, Class CF, zero %, 2035 295,633 281,805 Government National Mortgage Association IFB Ser. 07-26, Class WS, 7.95s, 2037 608,538 802,944 IFB Ser. 07-51, Class SP, 7.56s, 2037 223,000 228,018 IFB Ser. 07-44, Class SP, 7.526s, 2036 285,533 324,080 IFB Ser. 07-38, Class AS, 6.97s, 2037 789,134 925,486 IFB Ser. 05-84, Class SB, 3.156s, 2035 345,995 321,246 IFB Ser. 05-68, Class DP, 2.967s, 2035 2,566,992 2,429,881 IFB Ser. 05-7, Class NP, 2.403s, 2033 242,556 230,557 IFB Ser. 05-84, Class SL, 2.204s, 2035 1,785,185 1,646,340 IFB Ser. 05-66, Class SP, 2.204s, 2035 824,049 757,033 IFB Ser. 06-62, Class SI, IO, 1.843s, 2036 996,444 74,773 IFB Ser. 07-1, Class SL, IO, 1.823s, 2037 447,241 35,089 IFB Ser. 07-1, Class SM, IO, 1.813s, 2037 447,241 34,947 IFB Ser. 07-48, Class SB, IO, 1.33s, 2037 1,307,000 69,596 IFB Ser. 07-26, Class SG, IO, 1.313s, 2037 1,259,995 87,401 IFB Ser. 07-9, Class BI, IO, 1.283s, 2037 3,101,034 191,299 IFB Ser. 07-25, Class SA, IO, 1.263s, 2037 1,079,956 55,953 IFB Ser. 07-25, Class SB, IO, 1.263s, 2037 2,119,732 111,706 IFB Ser. 07-26, Class LS, IO, 1.263s, 2037 2,618,339 177,770 IFB Ser. 07-26, Class SA, IO, 1.263s, 2037 3,028,533 177,077 IFB Ser. 07-22, Class S, IO, 1.263s, 2037 672,901 50,224 IFB Ser. 07-11, Class SA, IO, 1.263s, 2037 696,183 46,852 IFB Ser. 06-69, Class SA, IO, 1.263s, 2036 688,327 41,608 IFB Ser. 07-51, Class SG, IO, 1.26s, 2037 1,562,000 71,754 IFB Ser. 07-26, Class SD, IO, 1.211s, 2037 1,513,518 98,142 IFB Ser. 07-26, Class SL, IO, 1.211s, 2037 143,673 8,228 IFB Ser. 07-26, Class SM, IO, 1.211s, 2037 757,573 43,560 IFB Ser. 06-38, Class SG, IO, 1.113s, 2033 3,028,949 144,883 IFB Ser. 07-9, Class DI, IO, 0.973s, 2037 1,569,320 82,557 IFB Ser. 07-9, Class AI, IO, 0.911s, 2037 1,153,462 67,503 IFB Ser. 05-65, Class SI, IO, 0.813s, 2035 5,613,270 285,214 IFB Ser. 05-68, Class KI, IO, 0.763s, 2035 18,442,368 1,118,322 IFB Ser. 07-27, Class SD, IO, 0.663s, 2037 757,951 32,219 IFB Ser. 07-19, Class SJ, IO, 0.663s, 2037 1,305,955 53,667 IFB Ser. 07-23, Class ST, IO, 0.663s, 2037 1,547,721 59,775 IFB Ser. 07-8, Class SA, IO, 0.663s, 2037 1,469,393 67,041 IFB Ser. 07-9, Class CI, IO, 0.663s, 2037 2,043,520 86,648 IFB Ser. 07-7, Class EI, IO, 0.663s, 2037 750,174 34,339 IFB Ser. 07-1, Class S, IO, 0.663s, 2037 1,703,154 70,521 IFB Ser. 07-3, Class SA, IO, 0.663s, 2037 1,622,869 66,436 IFB Ser. 07-21, Class S, IO, 0.611s, 2037 1,598,287 73,421 IFB Ser. 07-43, Class SC, IO, 0.511s, 2037 1,069,479 47,457 FRB Ser. 07-35, Class UF, zero %, 2037 175,728 186,841 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A4, 5.444s, 2039 480,000 459,825 FRB Ser. 05-GG5, Class A5, 5.224s, 2037 64,000 62,353 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class AM, 5.993s, 2045 46,000 45,801 Ser. 06-GG8, Class A4, 5.56s, 2039 832,000 824,737 Ser. 04-GG2, Class A6, 5.396s, 2038 38,000 37,663 Ser. 05-GG4, Class A4, 4.761s, 2039 162,000 153,081 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.841s, 2035 1,635,640 1,608,358 JPMorgan FRB Ser. 07-CB19, Class AM, 5.937s, 2049 32,000 32,070 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.261s, 2051 178,000 180,691 FRB Ser. 07-LD12, Class A3, 6.189s, 2051 279,000 282,356 FRB Ser. 07-LD11, Class AM, 6.007s, 2049 52,000 52,203 Ser. 06-CB14, Class AM, 5.629s, 2044 1,499,000 1,459,486 Ser. 06-CB16, Class A4, 5.552s, 2045 895,000 881,575 FRB Ser. 04-PNC1, Class A4, 5.542s, 2041 61,000 60,653 FRB Ser. 07-LDPX, Class AM, 5.464s, 2049 53,000 50,855 Ser. 07-LDPX, Class A3, 5.42s, 2049 3,087,000 3,000,194 Ser. 05-CB12, Class A4, 4.895s, 2037 163,000 155,359 Ser. 04-C3, Class A5, 4.878s, 2042 155,000 148,222 LB-UBS Commercial Mortgage Trust Ser. 01-C3, Class A2, 6.365s, 2028 55,000 56,798 Ser. 07-C6, Class AM, 6.114s, 2017 91,000 91,446 Ser. 07-C6, Class A2, 5.845s, 2012 87,000 87,435 FRB Ser. 04-C4, Class A4, 5.295s, 2029 62,000 62,157 Lehman Mortgage Trust IFB Ser. 07-5, Class 8A2, IO, 2.215s, 2036 984,728 51,994 IFB Ser. 07-4, Class 2A2, IO, 1.165s, 2037 3,138,589 165,578 IFB Ser. 06-6, Class 5A2, IO, 0.995s, 2036 1,077,750 27,159 IFB Ser. 07-5, Class 10A2, IO, 0.835s, 2037 1,551,654 54,695 IFB Ser. 07-5, Class 4A3, 7.05s, 2036 534,614 579,526 FRB Ser. 07-5, Class 4A2, 5.825s, 2037 1,040,942 1,005,211 Ser. 07-1, Class 3A2, IO, 1.745s, 2037 1,749,950 119,861 IFB Ser. 06-9, Class 3A2, IO, 1.725s, 2037 988,848 62,481 IFB Ser. 06-5, Class 2A2, IO, 1.645s, 2036 1,966,428 99,087 Ser. 06-9, Class 2A3, IO, 1.115s, 2036 3,655,569 208,842 IFB Ser. 06-9, Class 2A2, IO, 1.115s, 2037 2,544,615 145,666 IFB Ser. 06-7, Class 2A5, IO, 1.045s, 2036 997,728 53,022 IFB Ser. 06-6, Class 1A3, IO, 0.995s, 2036 1,540,840 75,844 IFB Ser. 06-5, Class 1A3, IO, 0.08s, 2036 524,000 3,613 IFB Ser. 06-4, Class 1A3, IO, 0.08s, 2036 1,115,839 12,059 IFB Ser. 06-9, Class 1A6, IO, zero %, 2037 1,697,110 9,218 Merrill Lynch Mortgage Trust FRB Ser. 04-BPC1, Class A5, 4.855s, 2041 158,000 150,899 FRB Ser. 05-MCP1, Class A4, 4.747s, 2043 154,000 145,772 Morgan Stanley Capital I Ser. 07-HQ11, Class A4, 5.447s, 2044 850,000 832,502 Ser. 05-HQ6, Class A4A, 4.989s, 2042 64,000 62,509 Residential Asset Securitization Trust IFB Ser. 06-A7CB, Class 1A6, IO, 0.045s, 2036 312,082 3,450 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 05-18, Class 6A1, 5.243s, 2035 2,162,860 2,140,669 Ser. 04-20, Class 1A2, 5.044s, 2035 141,238 139,821 Wells Fargo Mortgage Backed Securities Trust Ser. 06-AR10, Class 3A1, 5.281s, 2036 1,716,950 1,692,135 Ser. 05-AR2, Class 2A1, 4.545s, 2035 1,362,795 1,336,816 Ser. 04-R, Class 2A1, 4.362s, 2034 1,393,634 1,365,435 Ser. 05-AR9, Class 1A2, 4.354s, 2035 61,016 59,744 Total collateralized mortgage obligations (cost $175,791,323) PURCHASED OPTIONS OUTSTANDING (3.7%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Lehman Brothers for the right to pay a fixed rate swap of 5.19% versus the three month USD-LIBOR-BBA maturing December 12, 2017. Dec-07/5.19 $57,535,000 $896,971 Option on an interest rate swap with Lehman Brothers for the right to receive a fixed rate swap of 5.19% versus the three month USD-LIBOR-BBA maturing December 12, 2017. Dec-07/5.19 57,535,000 727,818 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate swap of 5.775% versus the three month USD-LIBOR-BBA maturing July 1, 2018. Jun-08/5.775 51,442,000 2,391,024 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.685% versus the three month USD-LIBOR-BBA maturing on July 7, 2018. Jul-08/5.685 32,506,000 1,355,500 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate swap of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.16 23,384,000 578,052 Option on an interest rate swap with Deutschbank for the right to receive a fixed rate swap of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 17,275,000 556,082 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing on May 8, 2018. May-08/5.235 24,347,000 542,451 Option on an interest rate swap with Deutschbank for the right to pay a fixed rate swap of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 17,275,000 533,798 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.45% versus the three month USD-LIBOR-BBA maturing on May 28, 2018. May-08/5.45 17,029,000 505,080 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing on May 08, 2018. May-08/5.235 24,347,000 499,600 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate swap of 5.775% versus the three month USD-LIBOR-BBA maturing July 1, 2018. Jun-08/5.775 51,442,000 480,468 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 13,713,000 455,546 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate swap of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 13,713,000 450,335 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate swap of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 13,713,000 411,664 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate swap of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.160 23,384,000 410,857 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 13,713,000 407,139 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.685% versus the three month USD-LIBOR-BBA maturing on July 7, 2018. Jul-08/5.685 32,506,000 371,869 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.45% versus the three month USD-LIBOR-BBA maturing on May 28, 2018. May-08/5.45 17,029,000 267,185 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.215 2,946,000 68,907 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.215 2,946,000 58,920 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.1975% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.198 2,150,000 51,794 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.22 2,150,000 49,859 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.22 2,150,000 43,387 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.1975% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.198 2,150,000 41,710 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.20% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.20 1,473,000 35,323 Option on an interest rate swap with Lehman Brothers International (Europe) for the right to receive a fixed rate of 5.20% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.20 1,473,000 28,709 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate swap of 4.965% versus the three month USD-LIBOR-BBA maturing April 29, 2013. Apr-08/4.965 2,000,000 27,340 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate swap of 4.965% versus the three month USD-LIBOR-BBA maturing April 29, 2013. Apr-08/4.965 2,000,000 27,260 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.175% versus the three month USD-LIBOR-BBA maturing on April 29, 2018. Apr-08/5.175 1,000,000 24,020 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.175% versus the three month USD-LIBOR-BBA maturing on April 29, 2018. Apr-08/5.175 1,000,000 18,190 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.21% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.211 589,000 13,895 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.21% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.21 589,000 11,680 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.115% versus the three month USD-LIBOR-BBA maturing on January 9, 2018. Jan-08/5.115 86,420,000 1,778,524 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.115% versus the three month USD-LIBOR-BBA maturing on January 9, 2018. Jan-08/5.115 86,420,000 1,015,435 Total purchased options outstanding (cost $17,384,214) ASSET-BACKED SECURITIES (2.2%)(a) Principal amount Value Bear Stearns Asset Backed Securities Trust IFB Ser. 07-AC5, Class A6, IO, 1.045s, 2037 3,024,534 $123,935 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 1.145s, 2037 1,236,187 48,829 Countrywide Alternative Loan Trust IFB Ser. 07-23CB, Class A4, IO, 0.995s, 2037 7,429,269 317,196 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 0.799s, 2035 19,247,091 607,311 IFB Ser. 05-R2, Class 1AS, IO, 0.422s, 2035 9,196,837 283,639 FHLMC Structured Pass Through Securities IFB Ser. T-56, Class 2ASI, IO, 2.595s, 2043 376,812 31,087 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 5.675s, 2036 33,000 32,010 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 5.655s, 2036 50,000 48,107 GSR Mortgage Loan Trust IFB Ser. 06-4F, Class 4A2, IO, 1.645s, 2036 658,621 29,177 IFB Ser. 06-7F, Class 5A2, IO, 1.595s, 2036 769,154 30,151 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 5.715s, 2037 132,733 129,415 IFB Ser. 07-3, Class 4B, IO, 1.185s, 2037 1,180,468 61,551 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A2, 5.675s, 2036 1,656,000 1,643,580 Soundview Home Equity Loan Trust FRB Ser. 06-3, Class A3, 5.665s, 2036 49,000 47,428 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 3,019,000 3,010,547 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2037 21,590,000 674,064 Ser. 07-4, Class 1A3, IO, 0.93s, 2037 21,590,000 909,983 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 0.489s, 2037 2,459,081 47,706 Terwin Mortgage Trust 144A FRB Ser. 06-9HGA, Class A1, 5.585s, 2037 783,450 769,000 Total asset-backed securities (cost $8,550,709) SHORT-TERM INVESTMENTS (8.5%)(a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 4.86 %, maturity date September 27, 2007 (SEG) $655,000 $652,701 U.S. Treasury Bills for an effective yield of 4.801 %, maturity date September 27, 2007 (SEG) 827,000 824,132 U.S. Treasury Bills for an effective yield of 4.787 %, maturity date September 27, 2007 (SEG) 366,000 364,735 U.S. Treasury Bills for an effective yield of 4.705 %, maturity date September 27, 2007 (SEG) 114,000 113,613 U.S. Treasury Bills for an effective yield of 4.375 %, maturity date September 27, 2007 (SEG) 38,000 37,880 U.S. Treasury Bills for an effective yield of 3.24 %, maturity date September 27, 2007 (SEG) 1,000 997 U.S. Treasury Bills for an effective yield of 3.75 %, maturity date September 27, 2007 (SEG) 34,000 33,908 Putnam Prime Money Market Fund (e) 32,986,025 32,986,025 Total short-term investments (cost $35,013,991) TOTAL INVESTMENTS Total investments (cost $573,596,343) (b) FUTURES CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Long) 428 $101,106,975 Sep-07 $(291,502) Euro-Dollar 90 day (Long) 264 62,865,000 Sep-09 12,819 Euro-Dollar 90 day (Short) 1217 290,391,413 Jun-08 (362,761) Euro-Dollar 90 day (Short) 846 201,855,600 Sep-08 (208,164) U.S. Treasury Bond 20 yr (Short) 826 92,150,625 Dec-07 (1,156,662) U.S. Treasury Note 2 yr (Short) 3080 634,961,250 Dec-07 (336,172) U.S. Treasury Note 5 yr (Short) 1018 108,623,781 Dec-07 (404,640) U.S. Treasury Note 10 yr (Long) 3544 386,462,125 Dec-07 2,103,583 Total $(643,499) WRITTEN OPTIONS OUTSTANDING at 8/31/07 (premiums received $13,905,181) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Merrill Lynch Capital Services Inc. for the obligation to pay a fixed rate of 5.83% versus the three month USD-LIBOR-BBA maturing on July 16, 2018. $55,728,000 Jul 08/5.83 $2,730,672 Option on an interest rate swap with Lehman Brothers International (Europe) for the obligation to pay a fixed rate of 5.84% versus the three month USD-LIBOR-BBA maturing June 18, 2018. 45,560,000 Jun 08/5.84 2,282,556 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.835% versus the three month USD-LIBOR-BBA maturing June 18, 2018. 13,668,000 Jun 08/5.835 680,940 Option on an interest rate swap with Merrill Lynch Capital Services Inc. for the obligation to receive a fixed rate of 5.83% versus the three month USD-LIBOR-BBA maturing on July 16, 2018. 55,728,000 Jul 08/5.83 475,360 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.84% versus the three month USD-LIBOR-BBA maturing June 18, 2018. 45,560,000 Jun 08/5.84 351,723 Option on an interest rate swap with Lehman Brothers International (Europe) for the obligation to receive a fixed rate of 5.835 versus the three month USD-LIBOR-BBA maturing June 18, 2018. 13,668,000 Jun 08/5.835 106,747 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 5.7% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. 12,090,000 May 08/5.70 506,571 Option on an interest rate swap with Lehman Brothers International for the obligation to receive a fixed rate of 5.225% versus the three month USD-LIBOR-BBA maturing March 5, 2018. 9,910,000 Mar 08/5.225 190,966 Option on an interest rate swap with Lehman Brothers International for the obligation to pay a fixed rate of 5.225% versus the three month USD-LIBOR-BBA maturing March 5, 2018. 9,910,000 Mar 08/5.225 178,380 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.7% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. 12,090,000 May 08/5.70 108,689 Option on an interest rate swap with Lehman Brothers International (Europe) for the obligation to pay a fixed rate swap of 5.35% versus the three month USD-LIBOR-BBA maturing August 28, 2018. 1,169,000 Aug 08/5.35 32,358 Option on an interest rate swap with Lehman Brothers International (Europe) for the obligation to receive a fixed rate swap of 5.35% versus the three month USD-LIBOR-BBA maturing August 28, 2018. 1,169,000 Aug 08/5.35 26,530 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.395% versus the three month USD-LIBOR-BBA maturing on August 28, 2018. 59,750,000 Aug 08/5.395 1,759,040 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.395% versus the three month USD-LIBOR-BBA maturing on August 28, 2018. 59,750,000 Aug 08/5.395 1,306,135 Option on an interest rate swap with Lehman Brothers International (Europe) for the obligation to pay a fixed rate of 5.905% versus the three month USD-LIBOR-BBA maturing December 17, 2017. 14,792,000 Dec 07/5.905 782,941 Option on an interest rate swap with Lehman Brothers International (Europe) for the obligation to pay a fixed rate swap of 5.385% versus the three month USD-LIBOR-BBA maturing August 28, 2018. 2,922,000 Aug 08/5.385 84,855 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,473,000 May 12/5.51 71,691 Option on an interest rate swap with Lehman Brothers International (Europe) for the obligation to receive a fixed rate swap of 5.385% versus the three month USD-LIBOR-BBA maturing August 28, 2018. 2,922,000 Aug 08/5.385 64,868 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,473,000 May 12/5.51 59,494 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 736,500 May 12/5.515 35,742 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 736,500 May 12/5.515 29,902 Option on an interest rate swap with Lehman Brothers International (Europe) for the obligation to receive a fixed rate of 5.905% versus the three month USD-LIBOR-BBA maturing December 17, 2017. 14,792,000 Dec 07/5.905 18,638 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 294,500 May 12/5.52 11,974 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 294,500 May 12/5.52 14,236 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing on January 9, 2022. 42,602,000 Jan 12/5.32 2,293,692 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing on January 9, 2022. 42,602,000 Jan 12/5.32 1,510,668 Total TBA SALE COMMITMENTS OUTSTANDING at 8/31/07 (proceeds receivable $115,185,702) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6 1/2s, September 1, 2037 $28,100,000 9/13/07 $28,521,500 FNMA, 6s, September 1, 2037 25,900,000 9/13/07 25,865,602 FNMA, 5 1/2s, October 1, 2037 21,373,000 10/11/07 20,864,556 FNMA, 5 1/2s, September 1, 2037 29,000,000 9/13/07 28,311,250 FNMA, 5s, October 1, 2037 1,532,000 10/11/07 1,455,400 FNMA, 5s, September 1, 2037 2,200,000 9/13/07 2,089,484 FNMA, 4 1/2s, September 1, 2022 8,800,000 9/18/07 8,441,126 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Bank of America, N.A. $26,940,000 9/1/15 3 month USD-LIBOR-BBA 4.53% $(840,984) 893,000 10/2/16 5.15631% 3 month USD-LIBOR-BBA (8,929) 6,530,000 5/31/16 5.58909% 3 month USD-LIBOR-BBA (279,772) 24,000,000 10/21/15 4.943% 3 month USD-LIBOR-BBA 38,891 45,000,000 8/11/15 4.892% 3 month USD-LIBOR-BBA 733,355 Citibank, N.A. 44,220,000 7/27/09 5.504% 3 month USD-LIBOR-BBA (497,131) 131,500,000 4/6/09 3 month USD-LIBOR-BBA 5.264% 2,391,868 Credit Suisse International 1,320,000 9/28/16 5.10886% 3 month USD-LIBOR-BBA (8,177) 56,000 8/29/12 5.04556% 3 month USD-LIBOR-BBA (196) Goldman Sachs International 1,354,000 5/3/16 5.565% 3 month USD-LIBOR-BBA (56,195) 21,940,000 1/8/12 3 month USD-LIBOR-BBA 4.98% 15,431 2,270,000 12/20/16 3 month USD-LIBOR-BBA 5.074% (23,453) 15,523,000 11/21/26 3 month USD-LIBOR-BBA 5.2075% (215,231) 69,975,000 11/21/08 5.0925% 3 month USD-LIBOR-BBA (954,129) 15,642,000 11/20/26 3 month USD-LIBOR-BBA 5.261% (117,046) 69,475,000 11/20/08 5.16% 3 month USD-LIBOR-BBA (1,001,598) 23,700,000 7/25/09 5.327% 3 month USD-LIBOR-BBA (186,975) 833,000 10/19/16 5.32413% 3 month USD-LIBOR-BBA (18,835) JPMorgan Chase Bank, N.A. 200,000 4/17/17 3 month USD-LIBOR-BBA 5.266% 3,358 600,000 4/17/09 5.12% 3 month USD-LIBOR-BBA (9,389) 22,000,000 10/21/15 4.916% 3 month USD-LIBOR-BBA 77,142 65,600,000 9/2/15 3 month USD-LIBOR-BBA 4.4505% (2,394,927) 15,900,000 8/4/16 3 month USD-LIBOR-BBA 5.5195% 383,061 31,500,000 8/4/08 3 month USD-LIBOR-BBA 5.40% 91,630 116,000 8/29/17 5.263% 3 month USD-LIBOR-BBA (290) 19,300,000 8/13/12 3 month USD-LIBOR-BBA 5.2% 193,525 1,847,000 8/2/15 3 month USD-LIBOR-BBA 4.6570% (58,059) 20,759,000 3/8/17 3 month USD-LIBOR-BBA 5.28% 369,464 41,470,000 1/31/17 3 month USD-LIBOR-BBA 5.415% 658,987 7,965,000 1/19/09 5.24% 3 month USD-LIBOR-BBA (28,134) 2,020,000 1/19/17 3 month USD-LIBOR-BBA 5.249% 6,005 2,147,000 12/19/16 5.0595% 3 month USD-LIBOR-BBA 24,559 28,000,000 3/30/08 3 month USD-LIBOR-BBA 5.163% 321,357 13,500,000 3/30/16 3 month USD-LIBOR-BBA 5.2755% 279,300 4,100,000 7/25/17 3 month USD-LIBOR-BBA 5.652% 135,563 15,598,000 11/20/26 3 month USD-LIBOR-BBA 5.266% (107,141) 69,298,000 11/20/08 5.165% 3 month USD-LIBOR-BBA (1,004,166) 23,080,000 10/10/13 5.09% 3 month USD-LIBOR-BBA (344,693) 16,590,000 10/10/13 5.054% 3 month USD-LIBOR-BBA (210,921) 13,600,000 7/5/17 3 month USD-LIBOR-BBA 4.55% (723,082) 3,400,000 6/27/17 3 month USD-LIBOR-BBA 5.712% 128,275 899,000 9/18/16 5.291% 3 month USD-LIBOR-BBA (17,776) 22,000,000 1/17/16 4.946% 3 month USD-LIBOR-BBA 331,623 20,539,000 8/15/11 5.412% 3 month USD-LIBOR-BBA (362,779) Lehman Brothers International (Europe) 20,802,000 3/15/09 4.9298% 3 month USD-LIBOR-BBA (234,200) 6,196,000 10/23/16 5.325% 3 month USD-LIBOR-BBA (140,511) 15,414,000 10/23/08 5.255% 3 month USD-LIBOR-BBA (241,366) 17,738,000 8/29/09 5.001% 3 month USD-LIBOR-BBA (37,765) 6,196,000 10/23/16 3 month USD-LIBOR-BBA 5.3275% 141,681 15,414,000 10/23/08 3 month USD-LIBOR-BBA 5.26% 242,411 73,940,000 8/3/16 5.5675% 3 month USD-LIBOR-BBA (2,035,041) 139,813,000 8/3/11 5.445% 3 month USD-LIBOR-BBA (2,605,779) 38,243,000 2/1/17 3 month USD-LIBOR-BBA 5.08% (353,932) 377,000 8/29/17 5.29125% 3 month USD-LIBOR-BBA (1,804) 2,390,000 8/29/17 5.3187% 3 month USD-LIBOR-BBA (4,940) 9,414,783 8/29/09 5.005% 3 month USD-LIBOR-BBA (19,199) Lehman Brothers Special Financing, Inc. 81,174,000 9/4/09 3 month USD-LIBOR-BBA 4.836% (86,044) 17,146,000 9/4/27 5.4475% 3 month USD-LIBOR-BBA (19,718) 17,146,000 (F) 8/31/27 5.4925% 3 month USD-LIBOR-BBA (109,711) 81,174,000 8/31/09 3 month USD-LIBOR-BBA 4.89% 14,767 23,000,000 3/16/09 4.9275% 3 month USD-LIBOR-BBA (264,907) 8,600,000 3/16/17 5.034% 3 month USD-LIBOR-BBA 11,990 37,160,000 9/29/13 5.0555% 3 month USD-LIBOR-BBA (483,695) 7,140,000 9/8/16 5.3275% 3 month USD-LIBOR-BBA (161,764) 89,764,000 8/3/08 3 month USD-LIBOR-BBA 5.425% 282,042 585,509 8/29/17 3 month USD-LIBOR-BBA 5.32% 4,049 14,862,000 6/14/17 3 month USD-LIBOR-BBA 5.8725% 746,792 19,334,000 6/12/17 3 month USD-LIBOR-BBA 5.717% 735,573 Morgan Stanley Capital Services, Inc. 850,000 2/20/17 5.19% 3 month USD-LIBOR-BBA 1,352 40,000 8/29/17 5.26021% 3 month USD-LIBOR-BBA (90) Total (F) Security is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $ (b) The aggregate identified cost on a tax basis is $574,945,762, resulting in gross unrealized appreciation and depreciation of $5,710,234 and $9,055,026, respectively, or net unrealized depreciation of $3,344,792. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at August 31, 2007. (FWC) Forward commitments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $109,797 for the period ended August 31, 2007. During the period ended August 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $46,986,025 and $14,000,000, respectively. At August 31, 2007, liquid assets totaling $24,271,377 have been designated as collateral for open forward commitments, swap contracts and futures contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at August 31, 2007. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at August 31, 2007. Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Restricted securities are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Limited Duration Government Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2007
